As filed with the Securities and Exchange Commission on May 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 72.08% AEROSPACE & DEFENSE - 6.59% Goodrich Corporation (g) $ AGRICULTURAL PRODUCTS - 3.03% Viterra, Inc. (b)(f) APPLICATION SOFTWARE - 1.01% Taleo Corporation (a)(e) AUTOMOTIVE RETAIL - 3.13% Pep Boys - Manny, Moe & Jack (a)(f) BROADCASTING & CABLE TV - 0.51% Astral Media Inc. (b)(e) CC Media Holdings, Inc. (a)(e) CABLE & SATELLITE TV - 0.87% Comcast Corporation Special Class A (g) COMMODITY CHEMICALS - 0.60% Georgia Gulf Corporation (a)(e) COMMUNICATIONS EQUIPMENT - 6.27% Motorola Mobility Holdings, Inc. (a)(g) DIVERSIFIED CHEMICALS - 4.38% Huntsman Corporation (e) Solutia Inc. (h) DIVERSIFIED METALS & MINING - 0.02% Pilot Gold Inc. (a)(b)(e) DRUG RETAIL - 1.31% Walgreen Company (f) ELECTRIC UTILITIES - 2.45% Exelon Corporation (g) Progress Energy Inc. (h) ELECTRICAL COMPONENTS & EQUIPMENT - 0.93% Thomas & Betts Corporation (a)(e) GOLD - 0.48% Minefinders Corporation (a)(b)(h) HEALTH CARE SERVICES - 3.99% Medco Health Solutions, Inc. (a)(f) INDUSTRIAL CONGLOMERATES - 0.50% Tyco International Ltd. (b)(e) INTEGRATED OIL & GAS - 3.17% BP PLC - ADR (f) ConocoPhillips (f) INTEGRATED TELECOMMUNICATION SERVICES - 3.96% AT&T Inc. (f) CenturyLink, Inc. (f) TELUS Corporation (non-voting) (b)(e) Verizon Communications Inc. (e) INTERNET SOFTWARE & SERVICES - 4.01% Alibaba.com (a)(b)(e) LoopNet, Inc. (a)(h) Tudou Holdings Ltd. - ADR (a)(e) Yahoo! Inc. (a)(f) LIFE & HEALTH INSURANCE - 0.52% Delphi Financial Group, Inc. (e) LIFE SCIENCES TOOLS & SERVICES - 1.52% Illumina, Inc. (a)(f) MULTI-LINE INSURANCE - 0.68% Hartford Financial Services Group, Inc. (f) OIL & GAS EXPLORATION & PRODUCTION - 0.59% EXCO Resources Inc. (e) OIL & GAS STORAGE & TRANSPORTATION - 7.76% El Paso Corporation (f) Provident Energy Ltd. (b)(e) Williams Companies, Inc. (e) PACKAGED FOODS & MEATS - 2.12% Kraft Foods, Inc. (f) Sara Lee Corp. (f) PHARMACEUTICALS - 2.76% Abbott Laboratories (f) Eli Lilly & Company (h) Pfizer Inc. (f) SEMICONDUCTOR EQUIPMENT - 2.55% Novellus Systems, Inc. (a)(h) SPECIALIZED FINANCE - 1.84% NYSE Euronext (e) TMX Group, Inc. (b)(h) SPECIALTY CHEMICALS - 1.02% Neo Material Technologies, Inc. (a)(b)(h) TRADING COMPANIES & DISTRIBUTORS - 1.15% RSC Holdings, Inc. (a)(h) TRUCKING - 2.36% Dollar Thrifty Automotive Group, Inc. (a)(f) TOTAL COMMON STOCKS (Cost $10,305,303) WARRANTS - 0.00% Kinross Gold Corporation (a)(b)(e) TOTAL WARRANTS (Cost $2,560) Principal Amount CONVERTIBLE BONDS - 1.00% Patriot Coal Corp. (e) 3.250%, 5/31/2013 TOTAL CONVERTIBLE BONDS (Cost $147,035) CORPORATE BONDS - 1.65% Level 3 Financing, Inc. (e) 8.750%, 2/15/2017 PHH Corp. (e) 7.125%, 3/1/2013 TOTAL CORPORATE BONDS (Cost $241,663) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.85% AT&T Inc. 57 Expiration: April 2012, Exercise Price: $25.00 57 BP PLC - ADR 15 Expiration: April 2012, Exercise Price: $41.00 21 Expiration: July 2012, Exercise Price: $39.00 15 Expiration: July 2012, Exercise Price: $40.00 CenturyLink, Inc. 54 Expiration: April 2012, Exercise Price: $29.00 3 Expiration: July 2012, Exercise Price: $32.00 83 23 Expiration: July 2012, Exercise Price: $33.00 ConocoPhillips 25 Expiration: May 2012, Exercise Price: $60.00 Eli Lilly & Company 45 Expiration: April 2012, Exercise Price: $34.00 67 Hartford Financial Services Group, Inc. 47 Expiration: June 2012, Exercise Price: $14.00 Huntsman Corporation 18 Expiration: May 2012, Exercise Price: $8.00 45 23 Expiration: August 2012, Exercise Price: $11.00 Kinder Morgan, Inc. 75 Expiration: June 2012, Exercise Price: $40.00 (e) 16 Expiration: June 2012, Exercise Price: $45.00 (f) Kraft Foods, Inc. 11 Expiration: April 2012, Exercise Price: $34.00 28 13 Expiration: June 2012, Exercise Price: $32.00 Materials Select Sector SPDR Trust 6 Expiration: June 2012, Exercise Price: $38.00 Molycorp, Inc. 15 Expiration: September 2012, Exercise Price: $40.00 (e) Pfizer Inc. 66 Expiration: April 2012, Exercise Price: $17.00 66 Sara Lee Corp. 47 Expiration: April 2012, Exercise Price: $15.00 32 Expiration: April 2012, Exercise Price: $18.00 80 SPDR S&P rust 17 Expiration: April 2012, Exercise Price: $136.00 11 Expiration: May 2012, Exercise Price: $138.00 Tyco International Ltd. 13 Expiration: April 2012, Exercise Price: $42.00 91 Walgreen Company 57 Expiration: April 2012, Exercise Price: $29.00 Williams Companies, Inc. 31 Expiration: May 2012, Exercise Price: $20.00 93 Yahoo! Inc. (f) 61 Expiration: April 2012, Exercise Price: $12.00 Youku Inc. - ADR 14 Expiration: September 2012, Exercise Price: $40.00 (e) TOTAL PURCHASED PUT OPTIONS (Cost $178,219) Principal Amount ESCROW NOTES - 0.11% Washington Mutual, Inc., Liquidating Trust 5.250%, 9/15/2017 (d)(e) TOTAL ESCROW NOTES (Cost $0) Shares SHORT-TERM INVESTMENTS - 22.63% BlackRock Liquidity Funds TempFund Portfolio 0.14% (c)(h) Fidelity Institutional Government Portfolio 0.01% (c)(g) Goldman Sachs Financial Square Money Market Fund 0.19% (c)(g) The Liquid Asset Portfolio 0.16% (c)(h) TOTAL SHORT-TERM INVESTMENTS (Cost $3,312,974) TOTAL INVESTMENTS (Cost $14,187,754) - 98.32% $ ADR - American Depository Receipt ETF - Exchange Traded Fund PLC - Public Limited Company (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2012. (d) Security fair valued in good faith. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (i) The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. (j) Investment Valuation - Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered investment companies that are money market funds are valued at the end of day net asset value. Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. These securities are valued using quoted prices in active markets and are classified as Level 1 investments. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices. These securities, which include corporate bonds, are classified as Level 2 investments. When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used. Options purchased in an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Securities for which there are no such valuations are valued at fair value as determined in good faith by the Adviser under the supervision of the Board of Trustees. The Adviser reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser. When fair- value pricing is employed, the prices of securities used by the Fund to calculate its net asset value (NAV) may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized if the securities were sold.At March 31, 2012, securities fair valued in good faith represented 3.79% of net assets at the absolute value of long investments and securities sold short and at the absolute value of unrealized gains or losses on forward currency exchange and swap contracts. Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates fair value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2012. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2012. Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks * $ $
